Name: Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 2 . 88 Official Journal of the European Communities No L 375/ I (Acts whosepublication is obligatory) COUNCIL REGULATION (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econo ­ mic Community opened generalized tariff preferences commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of applica ­ tion of this system of preferences expired on 31 Decem ­ ber 1980 ; Whereas, however, the positive role played by this sys ­ tem in improving access for developing countries to the markets of the preference-giving countries was recog ­ nized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preference scheme would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas, therefore, the Community has decided to apply generalized tariff preferences, in the context of the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee , in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date, thus maintaining the possibil ­ ity of remedying any unfavourable situations which might arise following implementation of the system, including such situations in the African, Caribbean and Pacific States (ACP States); Whereas, since the extension of its generalized tariff preferences scheme for a second 10-year period ( 1981 to 1990), the Community has decided to modify one of the fundamental characteristics of it to give the benefi ­ ciary countries a more equitable access to the preferen ­ tial advantages ; whereas, in order to attain this, the Community had decided to apply a preferential treat ­ ment which takes account of the particular situation of each of the beneficiaries and to proceed to a system of individual tariff ceilings for certain sensitive products ; whereas the least-developed countries are not subject to ceilings ; whereas, ever since then, the annual adap ­ tations of the Community scheme responds, for the most part, to the double imperative of the differentia ­ tion of the preferential advantages and of simplifica ­ tions ; whereas the identification of the products and the countries to treat selectively takes place with regard to the sensitivity of the sectors and to the Community market situation of the products in question as well as consideration of the degree of industrial development and the competitiveness of these countries ; Whereas preferential tariff treatment is applicable to industrial products of Chapters 25 to 49 and 64 to 97 of the Common Customs Tariff, with the exception of products :  covered by the Treaty establishing the European Coal and Steel Community,  contained in the list of basic products in part 1 of Annex II, (') OJ No C 302, 28. 11 . 1988, p. 1 . 0 OJ No C 326, 19. 12 . 1988 . (3) OJ No C 318, 12 . 12 . 1988 . No L 375/2 Official Journal of the European Communities 31 . 12 . 88 uct being referred to , while recourse to the second crite ­ rion is made where the total imports of the product in question have, in accordance with the mean of the years 1986 and 1987, exceeded by at least 10 times the tariff quota amount ; whereas the first criterion applies to seven of the 12 products mentioned above while the second criterion applies to five products ; Whereas the abovementioned reasons that have justi ­ fied the criteria of competitiveness remain valid and whereas the maintenance of preferential benefit for the most competitive countries is not justified and a redis ­ tribution of the supply is necessary ; whereas it is appropriate to pursue the differentiation and to initiate the suppression of the preferential benefit for certain countries for six additional products per country, desig ­ nated by a footnote, meeting the first criterion and which have previously been reduced by 50 % ; Whereas, however, in the multilateral trade negotia ­ tions , in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should, whenever possible, be granted to the least developed among the developing countries ; whereas, therefore, charges on preferential importations of on products originating in the least developed of the developing countries listed in Annex IV to this Regula ­ tion should not be subject to fixed duty free amounts, tariff quotas or Community ceilings ; Whereas to reflect better in the preferential amounts the development of commercial exchange flows of the Community, these amounts must be revised in 1989 with regard to the products of Annex I , with a view to the overall improvement of the system ; Whereas, for the same reasons, the process of revision was extended to the reference bases, taking into consid ­ eration the examination of the situation resulting from preferential importations of other products covered by this Regulation ; whereas, at the same time, the method of calculation of the abovementioned reference bases has been revised, and for this purpose a percentage of total importations for each of these products into the Community has been taken into account ; whereas, according to the new method of calculation, the refer ­ ence bases for 1989 correspond in general to 6 % of the total imports into the Community in 1987 of each of the products concerned originating in a third country ; whereas products subject to reference bases corres ­ ponding to 2 % only of the said importations are indi ­ cated in part 3 of Annex II ; Whereas such tariff exemptions should be reserved for products originating in the countries or territories under consideration, the concept of 'originating products' being determined by Regulation (EEC) No 693/88 (');  entitled to exemption from customs duties in the Common Customs Tariff ; Whereas the tariff ceiling arrangements mentioned above must be applied in such a way as to differentiate between products in Annex I ; whereas the tariff regimes necessary to implement these arrangements consist, on the one hand, of fixed duty-free amounts and tariff quotas for products originating in the most competitive countries and, on the other hand, by means of ceilings for products in Annex I originating in other less competitive countries ; Whereas the other products covered by this Regulation should as a general rule, be made subject to surveill ­ ance for essentially statistical purposes ; Whereas , since the intermediate revision of the scheme for the years 1986 to 1990, the Community has estab ­ lished that :  the latter responds satisfactorily to the fixed objec ­ tives,  the beneficiary countries continue, however, to use the preferential advantages in an unequal manner,  the objectives of the scheme have been reached in certain cases by the most competitive beneficiary countries ; Whereas, on the basis of these considerations, the Community has decided : - to maintain for the second half of the decade the fundamental characteristics of the scheme, notably the grant, within certain limits , of the total suspen ­ sion of custom duties,  to accentuate the differentiation of the preferential advantages from which the most competitive coun ­ tries benefit and to enlarge at the same time the pre ­ ferential access to the least competitive countries ; Whereas provision should be made to continue in 1989 the process of differentiation begun in 1986 concerning the grant of advantages under the scheme to the more competitive countries  both in terms of market share and export capacity  and whereas it is therefore appropriate to reduce the preferential amounts by 50 % for 12 additional products orginating in those coun ­ tries, marked with three asterisks in Annex I to this Regulation ; Whereas the criteria to be adopted for such a reduction are based on the competitive capacity of the benefici ­ ary country concerned, this capacity being expressed in the case of a specific product either by this country's participation in the Community's total imports or by the ratio of the preferential volume amount opened for this country to the total Community imports from the same country ; whereas, in addition, the level of econo ­ mic development of the country concerned has also been taken into account ; whereas, with regard to the application of the first criterion, a share has been set at 20% of the 1987 total extra-EEC imports of the prod ­ (') OJ No L 77, 22. 3 . 1988, p. 1 . 31 . 12 . 88 Official Journal of the European Communities No L 375/3 Whereas according to the case law of the Court of Jus ­ tice it is illegal to allocate Community quotas among the Member States unless compelling circumstances of an administrative, technical or economic character make it impossible to do otherwise ; whereas in addi ­ tion in cases where allocation is decided upon a mechanism is to be provided so as to protect the integr ­ ity of the common customs tariff; Whereas it is impossible within the brief period before the entry into force of this Regulation for the adminis ­ trations of the Member States to create the administra ­ tive and technical infrastructure required for central ­ ized administration of the quotas for certain industrial products set out in Annex I , it being in particular impossible to synchronize computer programmes between the Member States and the Commission ; whereas the technical equipment available to the administrations of the Member States varies from one to another, thus making it uncertain that within the short time available it would be possible to ensure effi ­ cient, secure and even-handed administration of the centralized scheme in 1989 ; whereas it is anticipated that these compelling circumstances will not re-occur in 1990 and thereafter ; Whereas the Community preference arrangements applicable to Yugoslavia result exclusively from the Agreement between the Community and the Socialist Federal Republic of Yugoslavia ('); Whereas the Republic of Korea does not treat the Com ­ munity on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protec ­ tion of intellectual property ; whereas, therefore, it is inappropriate that the Republic of Korea should ben ­ efit from the scheme of generalized tariff preferences as long as this situation continues ; Whereas, from 1 March 1986, the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ munity system of generalized preferences, in compli ­ ance with Articles 178 and 365 of the Act of Accession ; Whereas, regarding the fixed duty-free amounts given in Annex I , the method of management has been founded until now on an apportionment of most of the amounts between the Member States ; whereas the ana ­ lysis of the utilization of these volumes shows a state of differing situations among the Member States, one or two reaching their individual amounts very quickly, while others disposed of their unused quantities until the end of the exercise ; whereas , regarding the fact that they are Community measures and with the view to the achievement of the internal market foreseen by the 'White Paper' for 1992, it is not, in general , appropriate to foresee an apportionment among Member States ; whereas the new method of management is open, furth ­ ermore, to improve the utilization of the said fixed duty-free amounts in that it allows the covering of the needs there where they are seen ; whereas it is appro ­ priate, besides , to foresee the possibility for the Mem ­ ber States to effect drawings by reason of quantities corresponding to their needs ; Whereas, in respect of these fixed duty-free amounts, it is necessary in particular to ensure equal and contin ­ uous access for all Community importers and to ensure uninterrupted application of the rate laid down for those quotas to all imports of the products concerned into all the Member States until the amounts are used up ; whereas, to this end, and in the context of such an arrangement, the actual charges against the amounts could relate only to products entered for free circula ­ tion and accompanied by a certificate of origin ; Whereas, if a considerable balance remains in one of the fixed duty-free-amount shares of one or other Member State, it is essential that that Member State returns it in order to prevent a part of the Community amount from remaining unused in one Member State when it could be used in others ; Whereas it is appropriate to provide for a protective mechanism by the establishment of a Community reserve of 30% with a system of automatic transfer from the Member States to the reserve of their allocated shares once the reserve has been used up to the 80% level ; Whereas for certain products in 1909 the application of the generally accepted principles in respect of the apportionment of the Community tariff quotas which have been opened hitherto cannot be reconciled with the continuity necessary for the application of the tariff preferences concerned ; whereas it would accordingly be advisable to adopt on a provisional basis a fixed scale for apportioning the Community tariff quotas concerned among the Member States ; whereas, using as a basis general economic criteria relating to external trade, gross national product and population, the per ­ centages for the initial shares of the Member States in the quota amounts are as follows for the quota year under consideration : Benelux 1 0,0 % Denmark 4,6 % Germany 24,3 % Greece 1 ,9 % Spain 5,9 % France 1 7,8 % Ireland 0,9 % Italy 1 5,0 % Portugal 1 ,5 % United Kingdom 18,1 % (') OJ No L 147, 4.6. 1981 , p. 6 ; OJ No L 41 , 14.2 . 1983 , p. 1 . Whereas , however, taking into account the more pre ­ cise information already available concerning trade in No L 375/4 Official Journal of the European Communities 31 . 12. 88 certain types of plywood, blockboard, laminboard, bat ­ tenboard and similar laminated products the above ­ mentioned percentages should be adjusted as follows : Benelux 4,40 % Denmark 5,90 % Germany 7,69 % Greece 0,19 % Spain 2,09 % France 0,30 % Ireland 2,02 % Italy 0,86 % Portugal 0,16% United Kingdom 76,40 % imports actually made within the fixed duty-free amounts, tariff quotas and/or preferential tariff limits opened under this Regulation, and thus provision should be made for the Commission to be able to take appropriate measures ; whereas, in order that these regularizations do not lead to tariff ceilings being con ­ siderably exceeded, it is appropriate to foresee at the same time that the Commission can take measures to stop the import charges ; Whereas, in the case of the products other than those listed in Annex I , provision should be made for the possibility of reintroducing the levying of customs duties in exceptional cases and in accordance with appropriate procedures arid rules ; whereas, taking into account the necessity of initiating the examination of certain economic factors relating to the importations of a specific product, it is appropriate that the reintroduc ­ tion of the levying of custom duties is preceded by an appropriate exchange of information between the Member States and the Commission and an exchange of views ; Whereas such methods of administration call for close and particularly rapid cooperation between Member States and the Commission ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties when any of the ceiling are reached ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of the present Regulation and to apply to the collec ­ tion, preparation and transmission of these statistics Council Regulations (EEC) No 1736/75 (3) and (EEC) No 3367/87 (4); Whereas, in order to ensure a better transparency of the system, it is necessary to publish both the annual charges recorded against the tariff measures and the tariff ceilings which have reached the 100 % level ; Whereas, for the purposes of applying this Regulation, the rates of conversion into national currencies of the value in ecus in which the preferential amounts are expressed shall be those fixed on the first working day of October 1988 and they shall remain in force from 1 January to 31 December 1989 (5); Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning, in particular, the administration of fixed duty-free ­ amount or tariff-quota shares allocated to that econo ­ mic union may be carried out by any one of its mem ­ bers, Whereas, to take account of future import trends in the various Member States in respect of the tariff quotas given in Annex I and to mitigate any inadequacy in the initial allocation, the quotas should, as a general rule, be divided into two tranches, the first being appor ­ tioned among Member States and the second held as a reserve to cover the subsequent requirements of Mem ­ ber States which have exhausted their initial shares ; whereas, moreover, the reserve thus constituted tends to avoid making the system of utilization of the quota excessively rigid, to the detriment of each of the devel ­ oping countries concerned, and contributes to achiev ­ ing the aim already mentioned of improving the gener ­ alized preferences system ; whereas, to this end and to accord importers in each Member State some degree of security, the first tranche of the Community quota should be fixed at about 70 % of the quota volumes ; Whereas if, in the course of the quota period, the Com ­ munity reserve is almost fully used, it is essential that the Member States return to the said reserve all of the unused part of their shares, in order to ensure that part of a Community tariff quota does not remain unused in a Member State when it could be utilized in others ; Whereas , in the case of the Community tariff ceilings listed in Annex I , the desired objectives may be attained by applying a method of administration based on the charging at Community level , against the above ­ mentioned ceilings, of imports of the products con ­ cerned as and when these products are entered for free circulation and are accompanied by a certificate of ori ­ gin ; whereas this method of administration must make provision for the reintroduction of the levying of cus ­ toms duties, in accordance with the appropriate proce ­ dures, as soon as the said ceilings are reached at Com ­ munity level ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/ 79 (') and Commission Regulation (EEC) No 3040/ 83 (2), a procedure should be laid down to regularize (') OJ No L 175 , 12.7 . 1979, p. 1 . 0 OJ No L 297 , 29 . 10. 1983, p . 13 . 0 OJ No L 183 , 14.7. 1975, p. 3 . 0 OJ No L 321 , 11 . 11 . 1987 , p . 3 . 0 OJ No C 257, 4. 10. 1988, p . 4 . 3L 12 . 88 Official Journal of the European Communities No L 375/5 HAS ADOPTED THIS REGULATION : Article 1 3 . The preferences granted by this Regulation are sus ­ pended, on a temporary basis, for products originating in the Republic of Korea . 4. The admittance to the preferential benefit system established by this Regulation is subordinated to the definition of origin of the products which is determined by Regulation (EEC) No 693/88 . 5 . Fixed duty-free amounts, tariff quotas, Community tariff ceilings and other tariff limits , shall be adminis ­ tered in accordance with the provisions set out below. 1 . From 1 January to 31 December 1989 the customs duties of the Common Customs Tariff shall be totally suspended for products covered by this Regulation. This Regulation applies to products of Chapters 25 to 49 and 64 to 97 of the Common Customs Tariff, with the exception of products :  covered by the Treaty establishing the European Coal and Steel Community,  contained in the list of basic products in part 1 of Annex II,  entitled to exemption from customs duties in the Common Customs Tariff. SECTION I Provisions concerning the administration of fixed duty-free amounts relating to products listed in Annex I Article 2 The total suspension of customs duties within the framework of the fixed duty-free amounts referred to in Article 1(1 ) shall be granted to each country or territory listed in column 4 of Annex I , for the products speci ­ fied in columns 2 and 3 against the name of the coun ­ try or territory concerned, together with details in col ­ umn 5 of the amount of the individual quota . For the products of Annex I this tariff suspension shall be accorded within the framework of fixed duty-free amounts, tariff quotas and ceilings . The other products covered by this Regulation shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14. Spain and Portugal shall apply to the importation of the aforementioned products the customs duties estab ­ lished according to Articles 178 and 365 of the Act of Accession of 1985 . 2 . The preferences provided for in paragraph 1 shall apply solely :  to each country or territory listed in column 4 of Annex I , for each of the products or groups of prod ­ ucts listed in columns 2 and 3 ,  for the same products or groups of products listed in Annex I to every other country or territory listed in Annex III , excepting Yugoslavia,  to each of the countries or territories listed in Annex III , for other products . As regards Yugoslavia,- preference is not granted to products subject to Community tariff ceilings within the framework of the Agreement between the Com ­ munity and Yugoslavia. The preferential benefit provided for in paragraph 1 is not applicable to countries listed in footnote (d) to Annex I or to countries listed in part 2 of Annex II for the products specified for those countries. Article 3 The fixed duty-free amounts shall be administered by the Commission. If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product, accompanied by a certificate of origin and subject to a fixed duty-free amount, and if this declaration is accepted by the cus ­ toms authorities, the Member state concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs. The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay . The drawings are granted by the Commission following the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing amount. No L 375/6 Official Journal of the European Communities 31 . 12 . 88 If the quantities requested corresponding to a certain date are greater than the available balance of the fixed duty free amount, allocation shall be made on a pro rata basis with respect to the requested quantities . Member States shall be informed by the Commission of the drawings made. SECTION II Provisions concerning the administration of the Community tariff quota relating to products listed in Annex I Article 6 The total suspension of customs duties within the framework of the Community tariff quotas referred to in Article 1 ( 1 ) tariff duties shall be granted to each country or territory listed in column 4 of Annex I , for the products specified in columns 2 and 3 against the name of the country or territory concerned, together with details in column 5 of the amount of the indivi ­ dual quota. Article 4 1 . The Commission shall keep account of the quanti ­ ties drawn by the Member States conforming to Article 3 and shall inform each of them as soon as it receives notification of the exhausting of the volumes opened. It shall ensure that the drawing which uses up any of these amounts is limited to the balance available and, to this end, specify the amount to the Member State which proceeds to the last drawing. Article 7 1 . A first tranche of 70 % of each of the Community tariff quotas listed in Annex I shall be apportioned among the Member States ; the shares for each Member State shall , subject to Article 9 be valid until 3 1 Decem ­ ber 1989 and shall be those indicated in column 6 of Annex I against each product subject to quotas listed therein . 2 . The second tranche of each of the tariff quotas shall constitute the reserve . The fact that the fixed amounts have been used shall forthwith be brought to the notice of Member States . This communication shall be the subject of a publica ­ tion in the Official Journal of the European Communi ­ ties ('C' Series). 2. The Member States shall take all the appropriate measures to ensure that the drawings that they effect pursuant to Article 3 may be charged without interrup ­ tion against the fixed duty-free amounts . Article 8 Where a Member State has used all of its quota share it draws on the reserve in accordance with the procedures laid down in Article 3 relating to fixed duty-free amounts . Each Member State shall guarantee free access to these amounts to the importers of the products in question as far as the balance of the volumes opened permits . Article 5 Article 9 1 . Once at least 80 % of the reserve of one of the tariff quotas, as defined in Article 7 (2), has been used up, the Comission shall inform the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the provisions laid down in Article 3 relating to fixed duty-free amounts . 3 . Within a time limit fixed by the Commission as from the date referred to in paragraph 2, Member States shall be required to the reserve all the quantities which have not been used on that date, within the meaning of Article 17(2). By 28 February 1990 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged at 31 December 1989 . Up to the limit of the balance remaining, and at the request of the Mem ­ ber States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. 31 . 12 . 88 Official Journal of the European Communities No L 375/7 Article 10 The Member States shall take all appropriate measures to ensure free access to the shares which have been allocated to them for importers of the products in ques ­ tion who are established in their territory . beneficiary countries, causes or threatens to cause economic difficulties in the Community, or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information and an exchange of views with the Member States . The reference base to be considered when examining the situation underlying the damage shall be, as a gen ­ eral rule, equal to 6 % of the total imports into the Community, originating from third countries in 1987 .Article 11 By 28 February 1990 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1989 . Up to the limit of the balance remaining, and at the request of the Member States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. Article 15 1 . The Commission shall reintroduce the levying of customs duties in respect of any of the countries or ter ­ ritories referred to in Article 1 (2), under the conditions laid down in Articles 13 and 14, by means of a Regula ­ tion . In the case of such reintroductions, Spain and Portugal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in ques ­ tion . 2 . By means of a Regulation, the Commission may, even after 31 December 1989, take measures to stop quantities being charged against one or other preferen ­ tial tariff limit, if, particularly as a result of regulariza ­ tions of imports actually made during the period referred to in Article 1(1 ), these limits are exceeded. The Member State which makes such regularization shall communicate the figures of import charges relat ­ ing to this as and when it occurs to the Commission . The Commission, on receiving these communications, shall inform the other Member States thereof. SECTION III Provisions concerning the administration of the Community tariff ceilings relating to products listed in Annex I and the reference base relating to products other than those listed in Annex I Article 12 Subject to Articles 13 and 14 the preferential tariff ceil ­ ing arrangements shall be accorded for products in Annex I , to each of the countries or territories listed in Annex III , other than those listed in column 4 and Yugoslavia. The limits of these ceilings are specified in column 7 against each product or group of products . Article 16 Articles 13 , 14 and 15 shall not apply to the imports in question originating in the countries set out in Annex IV. Article 13 As soon as the individual ceilings, as fixed in accord ­ ance with Article 12 and which are laid down for imports into the Community of products originating in any of the countries or territories referred to in Article 1 (2), are reached at Communtiy level, the levy ­ ing of customs duties on imports of the products in question originating in each of the countries and terri ­ tories concerned may be reintroduced until the end of the period referred to in Article 1(1 ). SECTION IV General provisions Article 17 1 . For the purposes of the application of this Regula ­ tion, the rates of conversion into national currencies of the value in ecus in which the preferential amounts are expressed shall be those fixed on 3 October 1988 and Article 14 Where the preferential importation of products other than those listed in Annex I , originating in one or more No L 375/8 Official Journal of the European Communities 31 . 12 . 88 they shall remain in force from 1 January to 31 Decem ­ ber 1989. 2 . The Member States shall charge the imports of the products in question against their shares of the fixed duty-free amounts as or of the tariff quotas and when they are entered for free circulation on the basis of the customs value of the said products, accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (4). 3 . Imports of the products in question shall be charged against import ceilings or other preferential tariff limits as and when the products are entered for free circulation, on the basis of the customs value of the said products , accompanied by a certificate of ori ­ gin in accordance with the rules laid down in Article 1(4). 4. Goods may be charged against a ceiling or other preferential tariff limit or admitted under a quota share only if the certificate of origin referred to in paragraphs 1 and 2 is submitted before the date on which the levy ­ ing of duties is reintroduced. 5 . The extent to which the fixed duty-free amounts, tariff quotas, ceilings or other preferential tariff limits have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 2 and 3 . Article 18 1 . The Member States shall, within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the codes of the combined nomenclature and, where applicable of the Taric, shall show the country of origin, value, quantity and any supplementary units as defined by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . 2. However, in the case of products in Annex I sub ­ jects to quotas, the Member States shall, by the 11th day of each month at the latest, forward the list of charges effected during the previous month . In the case of products in Annex I subject to ceilings, the Member States shall forward to the Commission, at its request and under the same conditions, the list of charges effected during the previous months . At the Commissions's request, when the level of 75 % of the ceiling is reached, the Member States shall for ­ ward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day-period. 3 . The Commission shall ensure the publication in the Official Journal of the European Communities ('C' Ser ­ ies) of the tariff ceilings as and when they reach 100 % utilization. It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 19 The Member States and the Commission shall cooper ­ ate closely to ensure that this Regulation is complied with . Article 20 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th. PANGALOS 31 . 12. 88 No L 375/9Official Journal of the European Communities ANNEX I List of products subject to fixed amounts doty free quotas, and ceilings (a) (b) (c) Fixed amounts duty free or quotas Order No CN code Description Ceiling(ECU) (e)Beneficiarycountries or territories Amount (ECU) (e) Initial share of quota amounts allocated to Member states (ECU)(e) 0 2 (3) 4 (5) (6) (7 10.0010 225 800 tonnes 2710 00 21 271000 25 27100031 27100033 271000 35 271000 37 271000 39 Petroleum oils and oils obtained from bitu ­ minous minerals, other than crude, prepara ­ tions not elsewhere specified or included, containing by weight 70 % or more of petro ­ leum oils or oils obtained from bituminous minerals, these being the basic constituents of the preparations  Light oils For other purposes 0.0020  Medium oils For other purposes 89 000 tonnes 27100051 271000 55 271000 59 10.0030 547 500 tonnes 2710 00 69 271000 79 27100095 27100099 Heavy oils  Gas oils For other purposes  Fuel oils For other purposes  Lubricating oils ; other oils To be mixed in accordance with the terms of additional note 6 (CCT) to this chapter For other purposes 10.0040 Anhydrous ammonia 6 500 000 6 5000002814 (*) Bahrain Libya Qatar 10.0043 Sodium hydroxide (caustic soda) 850 0002815 11 00 2815 12 00 10.0044 2815 20 10 2815 2090 Potassium hydroxide (caustic potash) 200 000 0.0045 2819 Chromium oxides and hydroxides China 800000 800000 10.0050 2825 8000 Antimony oxides China 446000 446 000BNL 31 220 DK 14 361 D 75 865 GR 5 932 ES 18 420 FR 55 572 IRL 2 810 I 46 830 P 4 683 UK 56 508 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the CN code. Where ex CN codes position are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (b) Preferences are not granted in respect of the products, marked with an asterisk, originating in Romania. (c) Preferences are not granted in respect of the products, marked with two asterisks, originating in China. (e) Unless otherwise indicated. No L 375/ 10 Official Journal of the European Communities 31 . 12 . 88 ( i ) &lt;2 (3 W (5 6 (7) 10.0060 2827 1000 Ammonium chloride China 110000 0 000BNL 7 700 DK 3 542 D 18711 GR 1 463 ES 4 543 FR 13 706 IRL 693 I 1 1 550 P 1 155 UK 13 937 10.0070 2827 38 00 186 200Other chlorides  Of barium 10.0080 Romania 3 500 000 3 6000002836 2000 2836 3000 Disodium carbonate and sodium hydrogen carbonate (sodium bicarbonate) BNL 245 000 DK 112 700 D 595 350 GR 46 550 ES 144 550 FR 436 100 IRL 22 050 I 367 500 P 36 750 UK 443 450 10.0090 2836 60 00 Barium carbonate China 940000 940000BNL 65 800 DK 30 268 D 159 894 GR 12 502 ES 38 822 FR 117 124 IRL 5 922 I 98 700 P 9 870 UK 119 098 10.0100 2841 3000 Sodium dichromate Romania 380000 380 000 10.0110 2902 5000 Styrene Brazil 8 500 000 8 500 000 3 500 000Saudi Arabia 1 600 00010.0115 2903 15 00 1 ,2-Dichloroethane 10.0116 2903 21 00 Vinyl chloride (chloroethylene) 2 000 000 10.0117 2903 51 00 1,2,3,4,5,6-Hexachlorocyclohexane 340 000 10.0120 Methanol 7 000 000 7 000 0002905 1 1 00 (d) Bahrain Malaysia Romania 2 750 000Saudi Arabia (***) (d) 10.0120 : Libya. 31 . 12 . 88 Official Journal of the European Communities No L 375/ 11 ( 1 ) (2) (3 ) (4) (5) (6) (7) 10.0135 2905 1490 Acyclic alcohols and their halogenated sul ­ phonated, nitrated or nitrosated derivatives  Saturated monohydric alcohols Other butanols Other Romania 700000 700000 10.0140 2905 31 00 Ethylene glycol (ethanediol) Saudi Arabia 1 250000 3 000 000 10.0150 2907 22 10 Hydroquinone (quinol) China 700000 700 000 10.0160 2909 41 00 2,2'-Oxydiethanol (diethylene-glycol) Saudi Arabia 350000 850 000 10.0165 ex 2914 21 00 Synthetic camphor 310000 10.0167 2915 21 00 Acetic acid 2 100 000 10.0170 2915 31 00 Ethyl acetate China 460 000 460 000 10.0190 2917 11 00 Oxalic acid, its salts and esters Brazil China 180 000 180 000 10.0200 ex 2918 1100 Lactic acid China 270000 300 000 10.0210 2918 14 00 Citric acid China 200000 350 000 10.0220 2918 22 00 O-Acetylsalicylic acid, its salts and esters China 170 000 170 000 10.0240 2921 19 30 Isopropylamine and its salts Romania (***) 66 000 200 000 10.0245 2921 43 90 Toluidines and their derivatives, salts thereof  Other South Korea 120 500 140 000 10.0250 2922 41 00 Lysine and its esters ; salts thereof 600 000 10.0260 2922 42 00 (d) Glutamic acid and its salts Brazil Indonesia Thailand 750 000 . 750 000 10.0270 2923 10 10 Choline chloride 260 000 10.0280 2924 29 30 Paracetamol (INN) China 365 000 365 000 10.0290 293090 10 Cysterine, cystine and their derivatives 1 000 000 10.0300 2932 21 00 Coumarin, methylcoumarins and ethylcou ­ marins China 160 000 160 000 10.0315 2933 61 00 Melamin Romania 750 000 I 750 000 Saudi Arabia 300 000 10.0325 29349040 Furazolidone (INN) China 200000 | 200 000 (d) 10.0260 : South Korea. No L 375/ 12 31 . 12. 88Official Journal of the European Communities (l (2) 3 (4). (5) (6 (') 10.0330 2935 0000 China 4 500000 4 500000Sulphonatnides 10.0350 2936 27 00 Vitamin C and its derivatives China 850000 850000 10.0360 Other vitamins and their derivatives China 000000 1 000 0002936 22 00 2936 28 00 2936 2990 BNL 70 000 DK 32 200 D 170 100 GR 13 300 ES 41 300 FR 124 600 IRL 6 300 I 105 000 P 10 500 UK 126 700 10.0370 2937 21 00 2937 29 10 700 000Cortisone, hydrocortisone, prednisone (de ­ hydrocortisone) and prednisolone (dehy ­ drohydrocortisone) Acetates of cortisone or hydrocortisone 10.0383 2941 3000 (*) Tetracyclines and their derivatives, salts thereof China 3 200 000 4 709 000 29414000 80000010.0387 Chloramphenicol and its denvatives, salts thereof 10.0391 3001 90 91 Heparin and its salts China 4 000 000 4 000 000 10.0395 3005 90 31 Gauze and articles of gauze China 1 500 000 1 500000 10.0400 380000 380000310210 10 (*) Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product Saudi Arabia Kuwait Malaysia United Arab Emirate Mexico Venezuela 190 000Libya (***) 10.0410 Superphosphates Iraq 2 600000 2 600 0003103 1000 (*) 4 600 00010.0420 3105 (*) Mineral or chemical fertilizers containing two or three of the fertilizing elements ni ­ trogen, phosphorus and potassium ; other fertilizers , goods of the present chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 700 00010.0430 3503 00 10 Gelatines and derivatives thereof 10.0435 3802 10 00 Activated carbon 800 000 10.0440 3806 10 10 Resin, obtained from fresh oleoresins China 10 500 000 12 000000 1 20000010.0450 3817 Mixed alkylbenzenes and mixed alkyl ­ naphtalenes, other than those of heading Nos 2707 and 2902 31 . 12. 88 Official Journal of the European Communities No L 375/ 13 ( 1 ) (2) (3) (4) (5 ) (6) (7) 10.0453 3901 10 10 (*) Linear polyethylene having a specific gravi ­ ty of less than 0,94 Argentina 12 000 000 I 12 000 000 Saudi Arabia (***) 5 000000 10.0455 3901 2000 (*) Polyethylene having a specific gravity of 0,94 or more Saudi Arabia (***) 4 500000 10 500 000 10.0457 3903 3915 20 00 3920 30 00 392099 50 Polymers of styrene, in primary forms Waste, paring and scrap, of polymers of styrene Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of polymers of styrene  Of addition polymerization products 4 100 000 10.0458 390410 00 390421 00 390422 00 (*) Polymers of vinyl chloride or of other halo ­ genated olefins, in primary forms  Polyvinyl chloride, not mixed with any other substances  Non plasticized  Plasticized Libya 5 000 000 5 000 000 10.0459 3913 1000 Alginic acid and its salts and esters China 500000 500000 10.0460 ex 3916 9090 ex 3917 29 19 3920 71 11 3920 71 19 3920 71 90 (*) Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface ­ worked but not otherwise worked, of plas ­ tics  Of other plastics  Of regenerated cellulose Tubes, pipes and hoses, rigid  Of other plastics  Of regenerated cellulose Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of cellulose or its chemical derivatives  Of regenerated cellulose Brazil 1 100000 1 100000 10.0465 ex 3920 62 00 3921 90 19 Other plates, sheets, film , foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of polyethyleneterephthalate excluding films in rolls or in strips, for cinematog ­ raphy or photography Other plates, sheets, film , foil and strip, of plastics  Other Of condensation or rearrangement polymerization products, whether or not chemically modified Of polyesters Other South Korea 700000 1 500 000 No L 375/ 14 Official Journal of the European Communities 31 . 12 . 88 ( 1 ) (2) (3 ) (4) (5) (6) (7) 10.0480 3923 21 00 Sacks and bags (including cones)  Of polymers of ethylene South Korea Hong Kong Singapore 4 380000 4 380 000 10.0485 3926 2000 Articles of apparel and clothing accessories (including gloves) 4400 000 10.0500 4011 40 00 4011 50 10 4011 5090 4013 2000 4013 90 10 (*)(d) New pneumatic tyres and inner tubes of rubber of a kind used on bicycles and motorcycles 3 700 000 10.0510 4011 1000 401 1 20 00 4011 3090 4011 91 00 4011 99 00 401210 90 4012 2090 4012 9010 4012 9090 4013 1010 4013 10 90 4013 9090 (*) Other pneumatic tyres and tubes South Korea {***) 1 369 000 6 000000 10.0520 4104 1095 4104 1099 410431 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 . 410439 90 Leather of bovine or equine animals, with ­ out hair on, other than leather of heading No 4108 or 4109  Whole bovine skin leather, of a unit sur ­ face area not exceeding 28 square feet (2,6 m2) Other Otherwise prepared  Other bovine leather and equine leather, parchment-dressed or prepared after tan ­ ning Brazil 2 000 000 7 500 000 10.0530 4105 2000 Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109  Parchment-dressed or prepared after tan ­ ning 2 400 000 10.0540 4106 2000 Goat or kid skin leather, without hair on , other than leather of heading No 4108 or 4109  Parchment-dressed or prepared after tan ­ ning 2 500 000 10.0560 4202 12 11 4202 12 19 4202 22 10 4202 32 10 420292 11 4202 92 15 420292 19 Trunks, suit-cases, vanity cases, executive cases, briefcases, schoolcases and similar containers  With outer surface of plastics or of tex ­ tile materials - In the form of plastic sheeting Handbags, whether or not with shoulder straps, including those ,without handles  With outer surface of plastic sheeting or of textile materials Of plastic sheeting South Korea 2 400 000 4 000 000 Hong Kong 2 400000 BNL 168 000 DK 77 280 D 408 240 GR 31 920 ES 99 120 FR 299 040 IRL 15 120 I 252 000 P 25 200 UK 304 080 (d) 1 Q.0500 : South Korea. 31 . 12 . 88 Official Journal of the European Communities No L 375/ 15 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0560 (cont'd) Articles of kind normally carried in the pocket or in the handbag  With outer surface of plastic sheeting or of textile materials Of plastic sheeting Other, with outer surface of plastic sheeting or of textile materials  Of plastic sheeting  Travelling bags, toilet bags, rucksacks and sportsbags Musical instrument cases Other - 10.0570 4202 11 10 4202 1 1 90 4202 12 91 4202 12 99 420219 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 9190 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and simi ­ lar containers  With outer surface of leather, of compos ­ ition leather or of patent leather  With outer surface of plastics or of tex ­ tile materials Of other materials, including vulcan ­ ized fibre Other of other materials Articles of a kind normally carried in the pocket or in the handbag  With outer surface of leather, of compos ­ ition leather or of patent leather  With outer surface of plastic sheeting or of textile materials Of textile materials Other Other  With outer surface of leather, of compos ­ ition leather or of patent leather  With outer surface of plastic sheeting or of textile materials Other Musical instrument cases Other Brazil China 2 850 000 6 000 000 Hong Kong (**#) South Korea (***) 1 000 000 10.0580 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 3000 4203 40 00 (d) Articles of apparel and clothing accessories, of leather or of composition leather, exclud ­ ing gloves, mittens, and mitts, protective for all trades China Hong Kong 3 900000 60Q0000 10.0590 4203 29 10 (d)(*) Articles of apparel and clothing accessories, of leather or composition leather  Gloves, mittens and mitts  Protective for all trades China 3 000000 5 250 000 (d) 10.0580 : South Korea, (d) 10.0590 : Hong Kong. No L 375/ 16 Official Journal of the European Communities 31 . 12 . 88 ( 1 ) (2) (3) (4) (5 ) (6) (7) 10.0595 4302 30 21 4302 30 25 4302 30 31 4302 30 35 4302 3041 4302 30 45 4302 30 51 4302 30 55 4302 30 61 4302 3065 4302 30 71 430230 75 Other whole skins and pieces or cuttings thereof, assembled 3 800000 10.0600 4302 30 10 4303 10 10 4303 10 90 4303 9000 (*)(b) Tanned and dressed furskins (including heads, tails, paws and other pieces or cut ­ tings), unassembled or assembled (without the addition of other materials) other than those of heading No 4303  Whole skins and pieces or cuttings thereof, assembled 'Dropped' furskins South Korea 2 300000 2 300000 Articles of apparel and clothing accessories and other articles of furskin China 2 300000 BNL 161 000 DK 74 060 D 391 230 GR 30 590 ES 94 990 FR 286 580 IRL 14 490 I 241 500 P 24 150 UK 291 410 10.0610 4411 ( ¢) Fibreboard of wood or other ligneous ma ­ terials whether or not bonded with resins or other organic substances Brazil 4 000 000 BNL 280 000 DK 128 800 D 680 400 GR 53 200 ES 165 200 FR 498 400 IRL 25 200 I 420 000 P 42 000 UK 506 800 7 000 000 10.0630 4412 442090 10 (*) Plywood, veneered panels and similar lami ­ nated wood Wood marquetry and inlaid wood South Korea 86 000 m3 86 000 m3 Brazil Indonesia Malaysia Philippines Singapore 86 000 m3 BNL 2648,8 m3 DK 3 551,8 m3 D 4 629,4 m3 GR 114,4m3 ES 1 258,2 m3 FR 180,6 m3 IRL 1 216,0 m3 I 517,7 m3 P 96,3 m3 UK 45 993 m3 10.0640 4418 10 00 4418 2000 4418 30 10 4418 3090 4418 4000 4418 9000 Builders' joinery and carpentry of wood, in ­ cluding cellular wood panels 9 300 000 (b) The asterisk only covers gloves . 31 . 12. 88 Official Journal of the European Communities No L 375/ 17 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0660 6401 6402 (*)(**) Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor as ­ sembled by stitching, riveting, nailing, screwing, plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics Hong Kong (***) South Korea ( ¢**) 260000 1 100 000 10.0670 6403 (*)(**) Footwear with outer soles of rubber, plas ­ tics, leather or composition leather and up ­ pers of leather South Korea (. ¦ ¢) 1250000 4000 000 l Hong Kong 2 738 000 BNL 191 660 DK 88 164 D 465 734 GR 36 415 ES 113 079 FR 341 155 IRL 17 249 I 287 490 P 28 749 UK 346 905 Brazil 1 250000 BNL 87 500 DK 40 250 D 212 625 GR 16 625 ES 51 625 FR 155 750 IRL 7 875 I 13 250 P 13 125 UK 158 375 10.0680 6404 6405 90 10 ( ¢)( «) (d) Footwear with outer soles of rubber, plas ­ tics, leather or composition leather, and up ­ pers of textiles materials Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Hong Kong (***) 500000 2 700 000 10.0690 6405 1090 6405 2091 6405 2099 6405 9090 (*) Other footwear, with outer soles of other materials China 3 400000 BNL 238 000 DK 109 480 D 578 340 GR 45 220 ES 140 420 FR 423 640 IRL 21 420 I 357 000 P 35 700 UK 430 780 3 400000 (d) 10.690 : South Korea. No L 375/ 18 Official Journal of the European Communities 31 . 12 . 88 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0700 6601 Umbrellas and sun umbrellas, (including . walking-stick umbrellas, garden umbrellas and similar umbrellas) Hong Kong 1 700 000 BNL 119 000 DK 54 740 D 289 170 GR 22 610 ES 70 210 FR 211820 IRL 10 710 I 178 500 P 17 850 UK 215 390 2 500000 10.0710 6908 Glazed ceramic flags and paving, hearth or wall tiles, glazed ceramic mosaic cubes and the like, whether or not on a backing South Korea 1 314000 3 650000 Brazil Thailand 3 650 000 BNL 255 500 DK 117 530 D 620 865 GR 48 545 ES 150 745 FR 454 790 IRL 22 995 I 383 250 P 38 325 UK 462 455 10.0720 6911 (*)(**) Tableware, kitchenware, other household articles and toilet articles of porcelain or china South Korea 550000 800 000 10.0740 6912 00 50 CM**) Ceramic tableware, kitchenware, other household articles and toilet articles of earthenware or fine pottery South Korea 550000 1 000 000 10.0750 6913 Statuettes and other ornamental ceramic articles 5 000000 10.0760 7012 Glass inners for vacuum flasks or for other vacuum vessels 540000 10.0770 7013 (*) Glassware of a kind used for table, kit ­ chen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) 3 000 000 10.0785 7014 Signalling glassware and optical elements of glass (other than those of - heading No 7015 not optically worked) 500000 10.0800 7117 19 10 7117 1991 7117 19 99 ex 71 17 90 00 (d) Imitation jewellery  Of base metal , whether or not plated with precious metal Others  Others excluding imitation jewellery of leather or composition leather or of wood South Korea 1 350000 16 000000 (d) 10.0800 : Hong Kong. 31 . 12 . 88 Official Journal of the European Communities No L 375/ 19 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0820 7207 19 39 7207 20 79 7216 6011 7216 6019 7216 60 90 721690 50 721690 60 72169091 7216 9093 7216 9095 7216 9097 72169098 Semi-finished products of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon Other, of circular or polygonal cross ­ section Forged  Containing by weight 0,25 % or more of carbon Of circular or polygonal cross-section Forged Angles, shapes and sections of iron or non ­ alloy steel :  Angles, shapes and sections, not further worked than cold-formed or cold fin ­ ished :  Other Other Forged Other Romania ¢ 410 000 410 000 10.0840 7217 11 10 7217 1190 7217 1210 7217 12 90 7217 1311 7217 13 19 7217 1391 7217 13 99 7217 19 10 7217 19 90 7217 2100 7217 22 00 7217 23 00 7217 29 00 Wire of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon  Containing by weight 0,25 % or more but less than 0,6 % of carbon Romania 1 735 000 1 735 000 10.0850 7207 20 39 ex 7207 20 90 7211 3090 7211 49 99 7215 1000 Semi-finished products of iron or non-alloy steel  Containing by weight 0,25 % or more of carbon Other, of rectangular (other than square) cross-section Forged Other Of steel containing by weight 0,6 % or more of carbon Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated  Not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa   Of a width not exceeding 500 mm Containing by weight 0,6 % or more of carbon  Other, not further worked than cold ­ rolled (cold-reduced) Other Containing by weight 0,6 % or more of carbon  Of free-cutting steel , not further worked than cold-formed or cold-finished Brazil South Korea 3 500000 3 500000 No L 375/20 Official Journal of the European Communities 31 . 12 . 88 ( i ) 2) (3) 4 &lt;5 (6 (') 7215 40 0010.0850 (Cont 'd) 7218 90 30 7218 9091 7218 9099 7219 9091 7219 9099 Other bars and rods of iron or non-alloy steel  Other, not further worked than cold ­ formed or cold-finished, containing by weight 0,6 % or more of carbon Stainless steel in ingots or other primary terms ; semi-finished products of stainless steel  Other Of rectangular (including square) cross-section Forged Other Forged Flat-rolled products of stainless steel , of a width of 600 mm or more  Other Other Flat-rolled products of stainless steel , of a width of less than 600 mm  Not further worked than cold-rolled (cold reduced) Of a width not exceeding 500 mm  Other Of a width exceeding 500 mm Other  Other, of a width not exceeding 500 mm 722020 31 7220 20 39 7220 20 51 7220 20 59 7220 2091 7220 2099 722090 19 722090 90 7222 20 10 7222 20 90 7222 30 51 7222 30 59 7222 30 91 7222 3099 7222 40 91 7222 4093 7222 40 99 Other bars and rods of stainless steel ; an ­ gles shapes and sections of stainless steel  Bars and rods, not further worked than cold-formed or cold-finished  Other bars and rods Other  Angles, shapes and sections Other Not further worked than cold ­ formed or cold-finished Wire of stainless steel7223 00 10 7223 00 90 722490 9 Other alloy steel ingots or other primary forms ; semi-finished products of other alloy steel  Other Of rectangular (including square) cross-section Forged Other Forged 72249091 72249099 7225 2090 Flat-rolled products of other alloy steel , of a width of 600 mm or more  Of high-speed steel Other Other  Other Other 7225 9090 31 . 12 . 88 Official Journal of the European Communities No L 375/21 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0850 (cont'd) 7226 10 91 7226 1099 7226 20 39 7226 20 59 7226 20 79 7226 20 90 722692 90 722699 19 122699 39 722699 90 7228 10 50 7228 1090 7228 20 50 7228 20 70 7228 2090 7228 4000 7228 5000 7228 6090 7228 7091 7228 7099 7229 1000 7229 2000 7229 9000 Flat-rolled products of other alloy-steel, of a width of less than 600 mm  Of silicon-electrical steel Other Of a width not exceeding 500 mm  Of high-speed steel Not further worked than cold-rolled (cold-reduced) Of a width not exceeding 500 mm Other Of a width not exceeding 500 mm Other Of a width not exceeding 500 mm Not further worked than surface-treated, including clad ­ ding Other Other  Other Not further worked than cold-rolled (cold-reduced) Of a width not exceeding 500 mm Other Of a width exceeding 500 mm Other Of a width not exceeding 500 mm Not further worked than surface-treated, including clad ­ ding Other Other Other bars and rods of other alloy steel ; an ­ gles, shapes and sections, of other alloy steel, hollow drill bars and rods, of alloy of non-alloy steel  Bars and rods of high-speed steel Other Forged Other  Bars and rods, of silico-manganese steel Other Forged Other Not further worked than cold ­ formed or cold-finished  Other bars and rods, not further worked than forged  Other bars and rods, not further worked than cold-formed or cold-finished  Other bars and rods Other  Angles, shapes and sections Other Other Wire of other alloy steel I 10.0860 7304 10 10 7304 10 30 73041090 7304 2091 73042099 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel  Line pipes of a kind used for oil or gas pipelines  Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas Other 7 500000 No L 375/22 Official Journal of the European Communities 31 . 12 . 88 ( i ) (2) 3 4 5) (6) 7 10.0860 (cont 'd) 73043191 73043199 730439 10 Other, of circular cross-section, of iron or non-alloy steel  Cold-drawn or cold-rolled (cold-re ­ duced) Other  Other Unworked, straight and of uni ­ form wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thickness Other Other Other 730439 51 730439 59 730439 91 7304 39 93 7304 39 99 73044190 7304 49 10 Other, of circular cross-section of stain ­ less steel  Cold-drawn or cold-rolled (cold-re ­ duced) Other  Other Unworked, straight and of uni ­ form wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses Other Other Other, of circular cross-section, of other alloy steel  Cold-drawn or cold-rolled (cold-re ­ duced) Straight and of uniform wall ­ thickness, of alloy steel containing by wfeight not less than 0,9 % but not more than 1,15% of carbon, not less than 0,5 % but not more than 2% of chromium and not more than 0,5 % of molybdenum 7304 4991 7304 49 99 7304 51 11 7304 51 19 Other Other  Other 7304 51 91 7304 51 99 7304 59 10 7304 59 31 7304 59 39 7304 5991 7304 59 93 7304 59 99 73049090 Other  Other 7305 1 1 00 7305 12 00 7305 19 00 Other tubes and pipes (for example, weld ­ ed, riveted or similarly closed) having inter ­ nal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel  Line pipe of a kind used for oil or gas pipelines  Casing of a kind used in the drilling for oil or gas  Other, welded  Other 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 31 . 12. 88 Official Journal of the European Communities No L 375/23 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0860 (cont'd) 7306 10 11 7306 10 19 7306 1090 7306 20 00 730630 21 7306 30 29 7306 30 30 7306 30 51 7306 30 59 7306 30 71 7306 30 79 7306 3090 7306 40 91 7306 4099 7306 5091 7306 5099 7306 60 31 7306 60 39 73066090 73069000 (*) Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel  Line pipe of a kind used for oil or gas pipelines  Casing and tubing of a kind used in the drilling for oil or gas  Other, welded, of circular cross-section, of iron or non-alloy steel Other  Other, welded, of circular cross-section, of stainless steel  Other  Other, welded, of circular cross-section, of other alloy steel Other  Other, welded, of non-circular cross-sec ­ tion  Other  Other 10.0890 7318 12 10 7318 1290 Screws, bolts, nuts, coach-screws, screw hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar arti ­ cles of iron or steel  Threaded articles Other wood screws China Hong Kong 985 500 1 500 000 10.0920 ex 7407 2190 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7411 Chopper bars, rods and profiles  Of copper alloys Of copper-zinc base alloys (brass) Hollow profiles Of copper-nickel base alloys (cupro ­ nickel) or copper-nickel-zinc base al ­ loys (nickel silver) Hollow-profiles Of copper-nickel-zinc base alloys (nickel silver) Hollow profiles  Other Hollow profiles Copper tubes and pipes 3 000 000* 10.0925 7604 10 10 76041090 76042910 7604 29 90 7605 (*)(**) Aluminium bars, rods and profiles, exclud ­ ing hollow profiles Aluminium wire Venezuela 6 500 000 7 000 000 No L 375/24 Official Journal of the European Communities 31 . 12 . 88 0 ) 3) 4 (5) (6) (7) 10.0930 (2) 8203 20 10 8203 2090 China 2 000 000Pliers (including cutting pliers) pincers, tweezers and similar tools 2 800 000BNL 140 000 DK 64 400 D 340 200 GR 26 600 ES 82 600 FR 249 200 IRL 12 600 I 210 000 ,P * 21000 UK 253 400 10.0940 8205 China 9 200 000 10 000 000Handtools (including glaziers' diamonds) not elsewhere specified or included ; blow lamps ; vices, clamps and the like, other than and for parts of, machine tools ; anvils ; portable forges ; hand- or pedal-operated grinding wheels with frameworks BNL 644 000 DK 296 240 D 1 564 920 GR 122 360 ES 379 960 FR 1 146 320 IRL 57 960 I 966 000 P 96 600 UK 1 165 640 8206 00 00 Tools of two or more of heading Nos 8202 to 8205, put up in sets for retail sale 10.0950 Hong Kong 1 000 000 1 200 0008211 10 00 82119190 8211 92 90 821193 90 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, excluding knives with handles of base metal 350 000South Korea 1 3140000.0970 8301 Hong Kong 2 000 000Padlocks and locks (key, combination or electrically operated), of base metal ; clasps and frames with clasps, incorporating locks of base metal ; keys for any of the foregoing articles, of base metal BNL 91 980 DK 42 311 D 223 511 GR 17 476 ES 54 268 FR 163 724 IRL 8 278 I 137 970 P 13 797 UK 166 484 10.0980 Pumps and compressors 8 600 000 9 000 000Brazil Singapore BNL 602 000 DK 276 920 D 1 462 860 GR 114 380 ES 355 180 FR 1 071 560 IRL 54 180 I 903 000 P 90 300 UK 1 089 620 841410 30 8414 10 50 84141090 84142091 84142099 841430 30 8414 3091 84143099 84144010 84144090 84148021 8414 80 29 84148031 841480 39 8414 8041 8414 8049 84148060 8414 8071 84148079 8414 80 90 31 . 12 . 88 Official Journal of the European Communities No L 375/25 ( 1 ) (2) (3) (4) (5) (6) (7) 10.0990 8452 10 11 8452 10 19 8452 1090 8452 21 00 8452 29 00 Sewing machines, other than book-sewing machines of heading No 8440 Brazil 2 500 000 BNL 175 000 DK 80 500 D 425 250 GR 33 250 ES 103 250 FR 311500 IRL 15 750 I 262 500 P 26 250 UK 316 750 3 000 000 10.1010 8471 1090 8471 20 40 8471 20 50 84712060 84712090 8471 91 40 8471 91 50 8471 91 60 8471 91 90 8471 9290 847193 40 8471 93 50 8471 93 60 8471 93 90 8471 99 10 847199 30 8471 99 90 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data into data media in code form, machines for process ­ ing such data, not elsewhere specified or in ­ cluded, other than for use in civil aircraft South Korea (***) 7 500 000 17 000 000 10.1020 8482 10 10 (*) Ball bearings, with greatest external diam ­ eter not exceeding 30 mm Singapore 2 000 000 2 000 000 10.1045 8516 5000 Microwave ovens South Korea 1 500 000 1 500 000 10.1051 8519 8520 1000 8520 2000 8520 31 11 8520 31 19 8520 31 30 8520 31 90 852039 10 852039 90 ex 85209090 Turntables (record-decks), record players, cassette-players, and other sound producing apparatus not incorporating a sound re ­ cording device Magnetic tape recorders and other sound recording apparatus whether or not incor ­ porating a sound reproducing device ex ­ cluding cinematographic sound recorders Other magnetic tape recorders incorporat ­ ing sound reproducing apparatus  Cassette type With built-in amplifier and one or more built-in loudspeakers Capable of operating without an external source of power Hong Kong South Korea 7 000 000 14 000 000 10.1052 8521 8528 1011 8528 10 19 8528 10 30 Video recording or reproducing apparatus South Korea (***) 1 100 000 2 800 000 10.1053 8523 Prepared unrecorded media for sound re ­ cording or similar recording of other pheno ­ mena other than products of Chapter 37 South Korea ( ¦##) 3 000 000 9 000 000 No L 375/26 Official Journal of the European Communities 31 . 12 . 88 ( l ) (2) (3) 4 5) 6 (7) 8524 Hong Kong 6 000 00010.1053 (cont 'd) Records, tapes and other recorded media for sound or other similarly recorded phen ­ omena, including matrices and masters for the production of records but excluding products of Chapter 37 BNL 420 000 DK 193 200 D 1 020 600 GR 79 800 ES 247 800 FR 747 600 IRL 37 800 I 630 000 P 63 000 UK 760 200 10.1055 China 4 000000 4 0000008528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 79 650 000 Television receivers (including video moni ­ tors and video projectors) whether or not combined in the same housing, with radio ­ broadcast receivers or sound or video re ­ cording or reproducing apparatus  Colour Television projection equipment Apparatus incorporating a video ­ phonic recorder or reproducer Television receivers with integral tube Hong Kong (***) Singapore (***) South Korea 0. 060 650 000 4 000 000Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined in the same hous ­ ing with recording or reproducing apparatus or a clock Hong Kong Singapore (***) South Korea (***\ 8527 11 10 8527 1 1 90 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 10 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 9091 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 1091 8528 1098 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 2091 8528 20 99 8529 10 20 8529 10 31 8529 10 39 8529 1040 8529 10 50 8529 10 70 8529 1090 8529 9099 Television receivers (including video moni ­ tors and video projectors), whether or not combined in the same housing, with radio ­ broadcast receivers or sound or video re ­ cording or reproduction apparatus, exclud ­ ing video recording or reproducing appara ­ tus incorporating a video tuner and goods of subheadings 8528 10 50, 8528 10 71 , 8528 10 73 , 8528 10 79 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 excluding cabinets and cases 10.1070 8532 South Korea 3 600 000 4 100 000Electrical capacitors, fixed, variable or ad ­ justable (pre-set) 31 . 12. 88 Official Journal of the European Communities No L 375/27 ( 1 ) (2) (3) (4) (5) (6) (7) 10.1070 (cont'd) Singapore 3 600000 BNL 252 000 DK 115 920 D 612 360 GR 47 880 ES 148 680 FR 448 560 IRL 22 680 I 378 000 P 37 800 UK 456 120 10.1090 8539 1090 8539 21 30 8539 21 91 8539 21 99 8539 22 10 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 Electric filament lamps, including sealed ­ beam lamp units, excluding those of a kind used for projectors 1 700 000 10.1094 f 8540 11 10 8540 11 30 8540 1 1 90 Cathode-ray television picture tubes includ ­ ing video monitor cathode-ray tubes  Colour South Korea 800 000 2 400 000 10.1096 8540 12 10 854012 30 8540 3000 Cathode-ray television picture tubes, in ­ cluding video monitor cathode-ray tubes  Black and white or other monochrome with a diagonal measurement of the screen not exceeding 52 cm  Other cathode-ray tubes South Korea 1 000 000 1 000 000 10.1100 8541 60 00 Mounted piezo-electric crystals 2 700 000 10.1110 854091 00 854099 00 Thermonic, cold cathode or photocathode valves and tubes  Parts South Korea 3 300000 5 000 000 8541 10 10 8541 1091 8541 1099 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 3090 8541 40 10 8541 50 10 8541 5090 8541 9000 Diodes, transistors, and similar semicon ­ ductor devices, light emitting diodes Hong Kong (***) Singapore (** ¦) 530 000 No L 375/28 Official Journal of the European Communities 31 . 12 . 88 ( 1 ) (2) (3) (4) (5) (6) (7) 10.1110 (cont'd) 8542 11 10 8542 1 1 30 8542 11 71 8542 1 1 75 8542 11 91 8542 1 1 99 8542 19 10 8542 19 20 8542 19 30 8542 19 5Q 8542 19 70 8542 19 90 8542 2000 8542 8000 8542 9000 Electric integrated circuits and microassem ­ blies 10.1120 8703 21 10 8703 22 1 1 8703 22 19 8703 23 1 1 8703 23 19 8703 31 10 8703 32 11 8703 32 19 ex 8703 33 11 ex 8703 33 19 ex 8703 9090 Motor vehicles, new, of a cylinder capacity not exceeding 3 000 cm3 South Korea 40 000 000 73 000 000 10.1125 8704 21 91 8704 3191 Other new motor vehicles for the transport of goods 4 000 000 10.1130 9003 Frames and mountings for spectacles, gog ­ gles or the like and parts thereof South Korea 3 292 000 4 000 000 10.1160 ex 9101 1100 ex 9101 12 00 ex 9101 19 00 ex 9101 91 00 ex 9102 11 00 ex 9102 12 00 ex 9102 19 00 ex 9102 91 00 (d) Wrist-watches, pocket-watches and other watches, including stop-watches, with case of precious metal or clad with precious me ­ tal  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility Quartz watches  Other Battery or accumulator powered Quartz watches Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility Quartz watches  Other Battery or accumulator powered Quartz watches 10 000 000 10.1170 9103 Clocks with watch movements, excluding clocks of heading No 9104 Hong Kong 500 000 BNL 35 000 DK 16 100 D 85 050 GR 6 650 ES 20 650 FR 62 300 IRL 3 150 I 52 500 P 5 250 UK 63 350 500000 (d) 10.1 160 : Hong Kong. 31 . 12. 88 Official Journal of the European Communities No L 375/29 ( 1 ) (2) 3 4 (5) 6 (7) 0. 80 Other clocks 4 700 0009105 (d) 10.1190 9108 Watch movements, complete and assem ­ bled 4 900 000 0.1205 9113 2000 9113 90 10 500 000Watch-straps, watch-bands and watch-bra ­ celets, and parts thereof  Of base metal, whether or not gold1 or sil ­ ver plated  Of leather or composition leather 10. 263 9403 80 00 (*) Furniture of other materials, including cane, osier, bamboo or similar materials 2 00000 10.1265 9405 91 19 Romania 000 000 000 000Parts of glass : articles for electrical lighting fittings (excluding searchlights and spot ­ lights)  Other (for example, diffusers , ceiling, lights, bowls, cups, lampshades, globes, tulip-shaped pieces) BNL 70 000 DK 32 200 D 170 100 GR 13 300 ES 41 300 FR 124 600 IRL 6 300 I 105 000 P 10 500 UK 126 700 10. 280 China Hong Kong 720 000 2 000 0009603 29 10 9603 29 30 9603 29 90 9603 30 10 9603 3090 9603 40 10 9603 9091 (d) Shaving brushes, hairbrushes, nailbrushes, eyelash brushes, and other toilet brushes for use on the person, including such brooms constituting parts of appliances Artists ' brushes, writing brushes and similar brushes, for the application of cosmetics Paint, distemper, varnish or similar brushes, road-sweeping brushes, household type brooms and brushes, including shoe brush ­ es, and clothes brushes, and brushes for grooming animals BNL 50 400 DK 23 184 D 122 472 GR 9 576 ES 29 736 FR 89 712 IRL 4 536 I 75 600 P 7 560 UK 91 224 10.1300 South Korea 10 000 000 22 000 0009503 (d) Other toys, reduced size (scale) models and similar recreational models working or not, puzzles of all sorts 10.1320 9505 9505 3000 Hong Kong 2 000 000 4 000 000Festive, carnival or other entertainment arti ­ cles, including conjuring tricks and novelty jokes BNL 140 000 DK 64 400 D 340 200 GR 26 600 ES 82 600 FR 249 200 IRL 12 600 I 210 000 P 21 000 UK 253 400 0.1325 South Korea 4 000 000 4 500 0009507 10 00 9507 2090 9507 30 00 9507 9000 Fishing rods, fish-hooks and other line fish ­ ing tackle, fish landing nets, butterfly nets and similar nets, decoy 'birds ' (other than those of heading No 9208 or 9705) and sim ­ ilar hunting or shooting requisites, exclud ­ ing fish-hooks, not snelled (d) 1 0. 1 1 80 : Hong Kong, (d) 10.1280 : South Korea, (d) 1 0. 1 300 : Hong Kong. No L 375/30 Official Journal of the European Communities 31 . 12 . 88 ANNEX II PART 1 (a) List of base products excluded from preferential benefit CN code Description Salt (including table salt and denaturated salt) and pure sodium chloride, whether or not in aqueous solution sea water 2501 00 31 For chemical transformation (separation of Na from CI) for the manufacture of other products (001 ) Other 2501 00 51 (a) Denaturated or for industrial uses (including refining) other than for the preser ­ vation or preparation of foodstuffs for human or animal consumption (001 ) 2501 00 91 Suitable for human consumption 2501 00 99 Other 2503 90 00 Other sulphur 2511 20 00 Natural barium carbonate (witherite) Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 2513 19 00 2513 29 00 Other Granite Merely cut, by sawing or otherwise, into blocks or slabs of a square or rectangular shape 2516 12 10 2516 22 10 2516 90 10 Of a thickness not exceeding 25 cm Sandstone Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Porphyry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm 2518 20 00 2518 30 00 Calcined dolomite Agglomerated dolomite (including tarred dolomite) Natural steatite, whether or not roughly trimmed or merely cut, by sawing or other ­ wise, into blocks or slabs of a rectangular (including square) shape ; talc 2526 20 00 Crushed or powdered 2530 40 00 Natural micaceous iron oxides 2804 61 00 2804 69 00 Silicon (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the CN code being decisive within the context of this Annex. ..... , . . . Where ex CN codes positions are indicated, the CN code and corresponding description taken together are deci ­ sive. 31 . 12. 88 Official Journal of the European Communities No L 375/31 CN code Description 2805 1 1 00 2805 19 00 2805 21 00 2805 22 00 2805 30 10 2805 30 90 2805 40 10 Sodium Other Alkaline-earth metals Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed Intermixtures or interalloys Other Mercury, in flasks of a net capacity of 34,5 kg (standard weight) of a fob value, per flask, not exceeding ECU 224 Aluminium oxide Aluminium hydroxide Cermets raw ; waste and scrap Uranium depleted in U 235 Cermets raw ; waste and scrap Heavy water (deuterium oxide) Deuterium and compounds of deuterium, hydrogen and compounds thereof, en ­ riched in deuterium, mixtures and solutions containing these products, in which the ratio of deuterium atoms to the normal hydrogen atoms exceeds 1 :5 000 in number (Euratom) Manmtol (mannitol) Glucitol (sorbitol) Wattle extract Oak or chestnut extract Sumach extract, vallonia extract Other extracts of vegetable origin Other 2818 20 00 2818 30 00 ex 2844 30 11 2844 30 19 ex 2844 30 51 2845 10 00 2845 90 10 2905 43 00 2905 44 1 1 2905 44 19 2905 44 91 2905 44 99 3201 20 00 3201 30 00 3201 90 10 ex 3201 90 90 3502 10 91 3502 10 99 3502 90 51 3502 90 59 3502 90 70 3505 10 10 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 3809 10 10 3809 10 30 3809 10 50 3809 10 90 3823 60 Egg albumin, dried (for example in sheets, scales, flakes, powder) Other (egg albumin) Milk albumin (lactalbumin), dried (for example in sheets, scales, flakes, powder) Other (milk albumin) Other Dextrins Other starches Prepared glazings and prepared dressings, with a basis of amylaceous substances, containing by weight of those substances Sorbitol other than that of subheading 2905 44 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 :  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) No L 375/32 Official Journal of the European Communities 31 . 12 . 88 CN code Description 4104 10 30 4104 10 91 :   Other skin leather not further prepared than chrome-tanned, in the wet-blue state   Other   ,Not further prepared than tanned Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 4105 11 91 4105 11 99 4105 12 10 4105 12 90 4105 19 10 4105 19 90 Not further prepared than tanned or re-tanned Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 4106 11 90 4106 12 00 4106 19 00 Not further prepared than tanned or re-tanned Leather of other animals, without hair on, other than leather of heading No 4108 or 4109 4107 10 10 4107 21 00 4107 29 10 4107 90 10 Not further prepared than tanned or re-tanned 4403 10 10 Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 mm nor more than 18 mm in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 4501 Natural cork, raw or simply prepared ; waste cork, crushed, granulated or ground cork 7202 19 00 7202 21 10 7202 21 90 7202 29 00 7202 30 00 7202 41 10 7202 41 90 7202 49 10 7202 49 50 7202 49 90 Other Ferro-silicon 7202 50 00 7202 70 00 7202 80 00 7202 91 00 7202 92 00 7202 93 00 Ferro-silico-chromium Other 7202 99 90 Other 7601 Unwrought aluminium 7602 Aluminium waste and scrap Waste 31 . 12. 88 Official Journal of the European Communities No L 375/33 CN code Description 7602 00 19 Other (including factory rejects) Unwrought lead 7801 10 00 7801 91 00 7801 99 91 7801 99 99 Unwrought Other 7901 Unwrought zinc 7903 Zinc dust powders and flakes 8101 1000 8101 91 10 8101 91 90 Tungsten (wolfram) and articles thereof, including waste and scrap Unwrought, waste and scrap 8102 10 00 8102 91 00 8102 91 90 Molybdenum and articles thereof, including waste and scrap Powders Unwrought, waste and scrap 8103 10 10 8103 10 90 Unwrought tantalum, waste and scrap 8104 11 00 8104 19 00 Unwrought magnesium, waste and scrap 8107 10 00 Unwrought cadmium, waste and scrap 8108 10 10 8108 10 90 Unwrought titanium Waste and scrap 8109 10 10 8109 10 90 Unwrought zirconium Waste and scrap 811000 11 8110 00 19 Unwrought antimony Waste and scrap 8111 00 11 8111 00 19 Unwrought manganese Waste and scrap 81122031 8112 20 39 8112 30 10 8112 40 11 8112 40 19 811291 10 811291 31 8112 91 39 81129190 Chromium, other Germanium Unwrought, waste and scrap Vanadium , Unwrought Waste and scrap Hafnium (celtium) unwrought ; waste and scrap Niobium (columbium) rhenium Unwrought Waste and scrap Gallium, indium, thallium 811300 10 Unwrought cermets, waste and scrap No L 375/34 Official Journal of the European Communities 31 . 12. 88 PART 2 (a) List of products not listed in Annex I and originating in Romania to which preferences are not granted CN code Description 282410 00 2824 20 00 282490 00 Lead oxides, red lead and orange lead 2849 10 00 Carbides, whether or not chemically defined  Of calcium 2907 11 00 Phenol (hydroxybenzene) and its salts 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) 2914 11 00 Acetone 2917 35 00 Phthalic anhydride 2926 10 00 Acrylonitrile 2936 26 00 Vitamin B)2 and its derivatives 2941 10 00 Penicillins and their derivatives with a penicillanic acid structure ; salts thereof 3102 Mineral or nitrogenous fertilizers, nitrogenous 3605 00 00 Matches, other than pyrotechnic articles of heading No 3604 3902 10 00 Polypropylene, in primary forms 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms 3914 00 00 Ion-exchangers based on polymers of heading Nos 3901 to 3913, in primary forms 3915 10 00 3915 90 11 Waste, parings and scrap, of polymers of ethylene and polymers of propylene 3915 90 91 Waste, parings and scrap, of plastics  Other Of cellulose and its chemical derivatives 3916 10 00 3916 90 51 Monofilament, rods, sticks and profile shapes of polymers of ethylene and of poly ­ mers of propylene 3916 90 90 Monofilament, rods, sticks and profile shapes  Of other plastics Other (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the CN code being decisive within the context of this Annex. . Where ex CN code positions are indicated, the CN code and corresponding description taken together are deci ­ sive. 31 . 12. 88 Official Journal of the European Communities No L 375/35 CN code Description 3917 21 10 3917 22 10 3917 32 31 3917 32 39 3917 39 15 ex 3917 29 19 3917 32 51 3917 39 19 3919 10 10 3919 10 90 3919 90 90 3919 10 59 3919 90 50 3920 10 11 3920 10 19 3920 10 90 3920 20 10 3920 20 50 3920 20 71 3920 20 79 3920 20 90 3920 72 00 Tubes, pipes and hoses, rigid  Of polymers of ethylene Seamless and cut to a length exceeding the maximum cross-sectional dimen ­ sion, whether or not surface-worked, but not otherwise worked Of polymers of ethylene Other Of addition polymerization products Artificial guts of hardened protein or of cellulose materials  Of other plastics Seamless and cut to a length exceeding the maximum cross-sectional dimen ­ sion, whether or not surface-worked but not otherwise worked Other tubes, pipes and hoses  Other, not reinforced or otherwise combined with other materials, without fittings Seamless and cut to a length exceeding the maximum cross-sectional dimen ­ sion, whether or not surface-worked but not otherwise worked Other Of addition polymerization products Adhesive strips, the coating of which consists of unvulcanized natural or synthetic rubber Other  Other Other  Other Other Self-adhesive plates, sheets, film foil, tape, strip and other flat shapes, of plastics, whether or not in rolls  In rolls of a width not exceeding 20 cm Other Of addition polymerization products Other  Other Other Of addition polymerization products Other plates, sheets, film, foil and strip of plastics, non-cellular and not reinforced laminated supported or similarly combined with other materials  Of polymers of ethylene Of a thickness not exceeding 0,10 mm and of a specific gravity of Less than 0,94 0,94 or more Of a thickness exceeding 0,10 mm  Of polymers of propylene Of a thickness of less than 0,05 mm Of a thickness of 0,05 mm to 0,1 0 mm Of a thickness exceeding 0,10 mm Other plates, sheets, film, foil and strip of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of cellulose or its chemical derivatives Of vulcanized fibre No L 375/36 Official Journal of the European Communities 31 . 12 . 88 CN code Description Film in rolls or in strips for cinematography or photography Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm Other Of other cellulose derivatives 3920 73 10 3920 73 50 3920 73 90 3920 79 00 3921 Other plates, sheets, film, foil and strip of plastics  Cellular Of other plastics  Other Of addition polymerization products 3921 90 60 3921 90 90 4410 6406 10 11 Particle board and similar board of wood or other ligneous materials Parts of footwear  Uppers and parts thereof  Of leather Uppers Parts of uppers Of other materials  Outer soles and heels, of rubber or plastics Of rubber Of plastics Of wood Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 6406 10 19 6406 10 90 6406 20 10 6406 20 90 6406 91 00 6406 99 30 6406 99 50 6406 99 90 7004 10 30 7004 10 50 7004 10 90 7004 90 50 Drawn glass and blown glass, in sheets  Other glass Antique glass Horticultural sheet glass Other of a thickness not exceeding 2,5 mm Exceeding 2,5 mm but not exceeding 3,5 mm Exceeding 3,5 mm but not exceeding 4,5 mm Exceeding 4,5 mm 7004 90 70 700490 91 7004 90 93 7004 90 95 7004 90 99 7010 90 10 Preserving jars (sterilizing jars) 7303 00 10 7303 00 90 7307 7310 10 00 Tubes and pipes of a kind used in pressure systems Other Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel Tanks, casks, drums, cans, boxes and similar containers of iron or steel  Of a capacity of 50 litres or more 7325 Other cast articles of iron or steel 7326 1 1 00 7326 19 10 7326 19 90 Grinding balls and similar articles for mills Open-die forged Other  Articles of iron or steel wire For use in civil aircraft Small cages and aviaries Wire baskets Other  Other For use in civil aircraft Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 7326 20 30 7326 20 50 7326 20 90 7326 90 10 7326 90 30 31 . 12 . 88 Official Journal of the European Communities No L 375/37 CN code I Description 7326 90 30 ex 7326 90 40 7326 90 50 7326 90 60 7326 90 70 7326 90 91 7326 90 93 7326 90 99 7407 10 00 7407 21 10 cx 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7408 7606 8482 10 90 8482 20 00 8482 30 00 8482 40 00 8482 50 00 8482 80 00 8482 91 10 8482 91 90 8482 99 00 8544 11 10 8544 1 1 90 8544 19 10 8544 19 90 8544 20 10 8544 2091 8544 20 99 8544 30 90 8544 41 00 8544 49 10 8544 49 90 8544 51 00 8544 59 10 8544 59 91 8544 59 93 8544 59 99 8544 60 11 8544 60 13 8544 60 19 8544 60 91 8544 60 93 8544 60 99 Ladders and steps Pallets and similar platforms for handling goods Reels for cables, piping and the like Non-mechanical ventilators, guttering, hooks and like articles used in the building industry Perforated, buckets and similar articles of sheet, used to filter water at the entr ­ ance to drains Other articles of iron or steel Open-die forged : Closed-die forged Other Copper bars, rods and profiles  Of refined copper Of copper-zinc base alloys (brass) Bars and rods Profiles, excluding hollow profiles Of copper-nickel base alloys (cupro-nickel), excluding hollow profiles Of copper-nickel zinc base alloys (nickel silver), excluding hollow profiles Other, excluding hollow profiles Copper wire Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm Ball bearings  Other Tapered roller bearings, including cone and tapered roller assemblies Spherical roller bearings Needle roller bearings Other cylindrical roller bearings Other, including combined ball roller bearings Tapered rollers Other Other Winding wire  Of copper  Varnished Other  Other Varnished Other Co-axial cable and other co-axial electric conductors ready for connectors to be fit ­ ted or already provided with connectors Other  For high frequency  Other Ignition wiring sets and other of a kind used in vehicles, aircraft or ships  Other Other electric conductors, for a voltage not exceeding 80 V  Fitted with connectors Insulated with plastic material Insulated with other materials Other electric conductors for a voltage exceeding 80 V but not exceeding 1 000 V  Fitted with connectors With individual conductor wires of a diameter exceeding 0,5 1 mm Insulated with rubber or other elastomers including cross-linked materials Insulated with other plastic material Insulated with other materials Insulated with rubber or other elastomers including cross-linked materials Insulated with other plastic material Insulated with other materials No L 375/38 Official Journal of the European Communities 31 . 12. 88 CN code Description 8712 00 90 8714 20 00 8714 91 10 8714 91 30 8714 91 90 8714 92 10 8714 92 90 871493 10 8714 93 90 8714 94 10 8714 94 30 8714 94 90 871495 00 8714 96 10 8714 96 30 8714 96 90 8714 99 10 871499 30 871499 50 8714 99 90 9401 20 00 9401 30 10 , 9401 30 90 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 90 9403 10 10 9403 10 51 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 3011 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 90 10 9403 90 30 9403 90 90 9617 00 11 9617 00 19 9617 00 90 Bicycles and other cycles not motorized Other Parts and accessories of vehicles of heading Nos 871 1 to 8713  Of invalid carriages Frames Front forks Parts Rims Spokes Hubs without free-wheel or braking device Free-wheel sprocket-wheels Coaster braking hubs and hub brakes Other brakes Parts Saddles Pedals Crank-gear Parts Handlebars Luggage carriers Derailleur gears Other parts Seats of a kind used for motor vehicles Swivel seats with variable height adjustment upholstered with backrest and fitted with castors or glides Other Seats, other than garden seats or camping equipment Seats of carre, osier, bamboo or similar materials Other seats, with wooden frames, upholstered Other Other seats, with metal frames, upholstered Other Other seats Parts, other Other furniture and parts thereof Vacuum flasks and other vacuum vessels, complete with cases, having a capacity no exceeding 0,75 litre Exceeding 0,75 litre Parts (other than glass inners) 3 . 2. 88 Official Journal of the European Communities No L 375/39 List of products, not listed in Annex I and originating in China, to which preferences are not granted CN code Description 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm List of products, not listed in Annex I and originating in South Korea, to which preferences are not granted CN code Description 6912 00 30 7312 10 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 7312 10 91 7312 10 95 7312 1099 7312 90 90 8215 10 10 8515 20 10 8515 99 10 9201 10 10 Ceramic tableware, kitchenware, other household articles and toilet articles of stone ­ ware Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel , .not electrically insulated  Stranded wire, ropes and cables Other  Other   Other Spoons, forks, ladles, skimmers, cake-servers, fish-knives, sugar tongs and similar kitchen or tableware  Sets of assorted articles containing at least one article plated with precious metal Of stainless steel Other sets of assorted articles Of stainless steel  Other Of other stainless steel Upright pianos, new List of products, not listed in Annex I and originating in Hong Kong, to which preferences are not granted CN code Description 8513 1000 8513 90 00 Portable electric lamps designed to function by their own source of energy (for ex ­ ample, dry batteries, accumulators, magnetos) other than lighting equipment of heading No 8512 9111 Watch cases and parts thereof 9502 Dolls representing only human beings 9504 Articles for funfair, table or parlour games, including pin-tables, billiards, special ta ­ bles for casino games and automatic bowling alley equipment 9506 40 10 9506 40 90 Articles and equipment for table tennis No L 375/40 Official Journal of the European Communities 31 . 12 . 88 PART 3 (a) List of products subject to reference bases corresponding to 2 % CN code Description ex 2903 19 00 ex 2904 20 90 ex 2915 90 00 2921 42 10 Hexachloroethane 5-tert-Butyl-2,4,6-trinitro-m-xylene (musc-xylene) Dodecyl acid Halogenated, sulphonated, nitrated and nitrosated derivatives of aniline and their salts Monoethanolamine, diethanolamine and thriethanolamine and their salts D-p-hydroxy-phenylglycine Other cyclic amides (naphthols) Acrylinitril Vitamin B6 and its derivatives Vitamin H and its derivatives Other mineral or chemical fertilizers, nitrogenous 2922 1 1 00 2922 12 00 2922 13 00 ex 2922 50 00 ex 2924 29 99 2926 10 00 2936 25 00 2936 29 30 3102 except codes 3102 10 10 3102 50 10 Synthetic organic colouring matter and preparations based thereon, as specified in note 3 to this chapter 3204 1 1 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 ex 3207 20 90 3901 10 90 3907 3907 60 00 Other vitrifiable enamels and glazes, and similar preparations Other Borosilicate of lead Other polyethylene having a specific gravity of less than 0,94 -Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms  Polyethylene terephthalate  Other polyesters Other Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials :  of polymers of propylene 3907 99 00 3920 20 10 3920 20 50 3920 20 71 3920 20 79 3920 20 90 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being deter ­ mined, within the context of this Annex, by the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of they CN code and corresponding descrip ­ tion taken together. 31 . 12. 88 Official Journal of the European Communities No L 375/41 CN code Description 6704 1 1 00 6704 19 00 6704 20 00 6704 90 00 7113 11 00 7113 1900 7307 7307 19 10 7317 00 7409 7606 ex 8473 10 00 8473 29 00 8473 30 00 8473 40 00 8501 10 91 8501 10 93 8501 10 99 8501 20 90 8501 31 90 8501 32 91 8501 32 99 8501 33 91 8501 33 99 8501 34 50 8501 34 91 , 8501 34 99 8501 40 90 8501 51 90 8501 52 91 8501 52 93 8501 52 99 8501 53 50 8501 53 91 8501 53 99 8501 61 91 8501 61 99 8501 62 90 8501 63 90 8501 69 00 8502 11 90 8502 12 90 8502 13 91 8502 13 99 8502 20 91 8502 20 99 8502 30 91 8502 30 99 8502 40 90 8504 31 90 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or ani ­ mal hair or of textile materials, articles of human hair not elsewhere specified or in ­ cluded  Of synthetic textile materials Complete wigs Other Of human hair  Of other materials Articles of jewellery and parts thereof, of precious metal or of metal clad with pre ­ cious metal  Of precious metal whether not plated or clad with precious metal Of silver, whether or not plated or clad with other precious metal Of other precious metal , whether or not plated or clad with precious metal Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel : of malleable cast iron Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading No 8305) and similar articles, of iron or steel, whether or not with heads of other materi ­ al, but excluding such articles with heads of copper Copper plates, sheets and strip, of a thickness exceeding 0,15 mm Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm Parts and accessories of the machines of heading No 8470 Other Parts and accessories of the machines of heading No 847 1 Parts and accessories of the machines of heading No 8472 Electric motors and generators and electric generating sets and rotary converters, ex ­ cluding synchronous motors of an output not exceeding 18 W No L 375/42 Official Journal of the European Communities 31 . 12 . 88 CN code Description ex 8504 31 90 Other transformers having a power handling capacity not exceeding 1 kVA Other To be used with toys 8504 40 50 8504 40 93 8504 40 99 Polycrystalline semiconductors Accumulator charges Static converters Other Other Other 8506 Primary cells and primary batteries 8507 1091 8507 10 99 8507 20 99 Lead-acid accumulators 8525 30 10 8525 30 91 8525 30 99 Television cameras with three or more camera tubes  Television cameras Other Other 8533 Electrical resistors (including rheostats and potentiometers), other than heating resis ­ tors 8534 Printed circuits 8535 Electrical apparatus for switching or protecting electrical circuits, or for making con ­ nections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs, junction boxes) 8537 Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatuses of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instru ­ ments of apparatus of Chapter 90, other than switching apparatus of heading No 8517 8538 Parts suitable for use solely or principally with the apparatus of heading Nos 8535, 8536 or 8537 8540 Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury are rectifying valves and tube, cath ­ ode-ray tubes, television camera tubes):  Cathode-ray television picture tubes, including video monitor cathode-ray tubes : 8540 12 Black and white or other monochrome : 8540 1290 With a diagonal measurement of the screen exceeding 52 cm 854020  Television camera tubes ; image converters and intensifiers ; other photo-cathode tubes : 8540 20 10 Television camera tubes 8540 20 30 Image converters or intensifiers 8540 2090 Other photo-cathode tubes  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, car ­ cinotrons), excluding grid-controlled tubes 854041 00 85404200 854049 00  Other valves and tubes 8540 81 00 8540 89 11 8540 89 19 8540 89 90 31 . 12. 88 Official Journal of the European Communities No L 375/43 CN code Description 8541 8541 4091 8541 40 93 8541 40 99 854411 10 8544 1 1 90 8544 19 10 8544 19 90 8544 20 10 8544 20 91 8544 20 99 8544 30 90 8544 41 00 8544 49 10 8544 49 90 8544 51 00 8544 59 10 8544 59 91 8544 59 93 8544 59 99 8544 60 1 1 8544 60 13 8544 60 19 8544 60 91 8544 60 93 8544 60 99 9113 10 10 9401 20 00 9401 30 10 9401 30 90 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 90 Diodes, transistors and similar semiconductor devices ; photosensitive semiconduc ­ tor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes ; mounted piezo-electric crystals :  Photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes Winding wire  Of copper Varnished Other  Other Varnished Other Co-axial cable and other co-axial electric conductors, ready for connectors to be fit ­ ted or already provided with connectors Other For high frequency Other Other ignition wiring sets and other wiring sets of a kind used in vehicles, aircrafts or ships Other electric conductors, for a voltage not exceeding 80 V  Fitted with connectors  Insulated with plastic material  Insulated with other materials Other electric conductors, for a voltage exceeding 80 V but not exceeding 1 000 V  Fitted with connectors With individual conductor wires of a diameter exceeding 0,51 mm Other Insulated with rubber or other elastomers, including cross-linked materials Insulated with other plastic material Insulated with other materials Other electric conductors, for a voltage exceeding 1 000 V with copper conductors insulated with rubber or other elastomers, including cross-linked materials Insulated with other plastic material Insulated with other materials With other conductors Watch straps, watch bands and watch bracelets, and part thereof, of precious metals Seats (other than those of heading No 9402), whether or not convertible into beds, and parts thereof, other than those for use in civil aircraft No L 375/44 Official Journal of the European Communities 31 . 12 . 88 ANNEX III List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 370 Madagascar 373 Mauritius 375 Comoros (2) 048 Yugoslavia 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 378 Zambia 382 Zimbabwe 386 Malawi (2) 391 Botswana (2) 393 Swaziland 395 Lesotho (2) 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 228 Mauritania (2) 232 Mali (2) 236 Burkina Faso (2) 240 Niger (2) 244 Chad (2) 247 Republic of Cape Verde (2) 248 Senegal 252 Gambia (2) 257 Guinea Bissau (2) 260 Guinea (2) 264 Sierra Leone (2) 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo (2) 284 Benin (2) 288 Nigeria 302 Cameroon 306 Central African Republic (2) 310 Equatorial Guinea (2) 3 1 1 Sao Tomfc and Principe (2) 314 Gabon 318 Congo 322 Zaire 324 Rwanda (2) 328 Burundi (2) 330 Angola 334 Ethiopia (2) 338 Djibouti (2) 342 Somalia (2) 346 Kenya 350 Uganda (2) 352 Tanzania (2) 647 United Arab Emirates 649 Oman 652 North Yemen (2) 656 South Yemen (2) 660 Afghanistan (2) 662 Pakistan 664 India 666 Bangladesh (2) 667 Maldives (2) 669 Sri Lanka 672 Nepal (2) 675 Bhutan (2) 676 Burma (2) 680 Thailand 684 Laos (2) 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philipjpines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu (2) 812 Kiribati (2) 815 Fiji 816 Vanuatu 817 Tonga (2) 819 Western Samoa (2) 448 Cuba 449 St Christopher and Nevis 452 Haiti (2) 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 . Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 355 Seychelles and dependencies (2) 366 Mozambique (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature' (Regulation (EEC) No 3639/86 (OJ No L 336, 29. 11 . 1986, p. 46)). (2) This country is also included in Annex IV. 31 - 12. 88 Official Journal of the European Communities No L 375/45 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third coun ­ tries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland 408 St Pierre and Miquelon 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (') 809 New Caledonia and dependencies . 811 Wallis and Futuna Islands 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). No L 375/46 Official Journal of the European Communities 31 . 12 . 88 ANNEX IV List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Republic 6f Cape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 311 Sao Tom6 and Principe 324 Rwanda 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania 355 Seychelles and dependencies 375 Comores 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 676 Burma 684 Laos 807 Tuvalu 812 Kiribati 817 Tonga 819 Western Samoa